Citation Nr: 0717603	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for cervical spine 
diskectomy and fusion, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 until 
January 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Regional Office (RO) of the Department of 
Veterans' Affairs (VA) in Wichita, Kansas.  The case was 
subsequently transferred to the Nashville, Tennessee RO.  In 
March 2005, the case was remanded by the Board for further 
development.  The RO has now returned the case to the Board 
for completion of appellate consideration.


FINDING OF FACT

The veteran, without any apparent good reason, failed to 
report for a VA examination scheduled in conjunction with the 
claim on appeal.


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA 
examination requires a denial of his claim of entitlement to 
an increased rating for cervical spine diskectomy and fusion.  
38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

The Board finds that the veteran, without good reason, failed 
to report for VA examinations scheduled in conjunction with 
his increased rating claim for cervical spine diskectomy and 
fusion.

In a January 2006 letter sent to a Wichita, Kansas address, 
the RO notified the veteran that VA had scheduled him for an 
examination and that the VA medical facility nearest him 
would notify him of the date, time, and place of the 
examinations.  This letter was returned as undeliverable.  
The RO performed multiple address searches, locating the 
veteran in Nashville, Tennessee.  In April 2006, the RO again 
sent a letter to the veteran notifying him of a scheduled 
examination, and this letter was returned as undeliverable.  
An electronic address search found that the veteran had moved 
to Livingston, Texas.  Therefore, in September 2006, the RO 
sent the veteran a letter notifying him of a schedule 
examination.  An October 2006 report noted that the veteran 
called the Houston VAMC and stated that he now lives in 
Birmingham, Alabama.  However, no new address was noted, and 
an electronic address search performed by the RO was unable 
to locate a sufficient address for the veteran.  All of the 
letters informed the veteran that it was very important for 
him to report to the examination.  He was asked to notify the 
medical office if he could not report to the examination and 
that failure to do so could result in his claim being denied.  

In Hyson v. Derwinski, 5 Vet. App. 262, 265 (1993), the Court 
stated: "In the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  In this case, 
every reasonable effort was made to locate the veteran.  The 
RO made numerous attempts to locate the veteran at his 
address of record and through alternate means, including 
performing numerous electronic searches.  None of these 
efforts have produced a response from the veteran.  The Court 
also pointed out that VA must show that a claimant lacked 
"adequate reason" or "good cause" for failing to report 
for the scheduled examination.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
be examined when VA so requested.  See also 38 C.F.R. 
§§ 3.158(b), 3.655.

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 
2 Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).
The VA examination was requested in order to assist in the 
proper resolution of the veteran's increased rating claim.  
The veteran neither appeared for, nor requested to 
reschedule, his examination.  He did not contact VA to 
explain why he did not report for the examination.  He has 
not presented any evidence of "good cause" for failing to 
report to the scheduled VA examination.  Therefore, the 
provisions of 38 C.F.R. § 3.655(b) are applicable and direct 
that the veteran's increased rating claim must be denied.

II.  Duties to Notify and Assist

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2005).

In June 2003, July 2004, and July 2006, the RO notified the 
appellant of the specific provisions of the law and performed 
additional development regarding his claim.  However, the 
essential facts by which the appeal must be decided are not 
in dispute.  The matter to be resolved is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  Because 
the VCAA has no effect on claims when the question is limited 
to a matter of law, including statutory interpretation, the 
Board need not determine if VA met the duty to assist and 
duty to notify requirements of the VCAA.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required. 




ORDER

Entitlement to an increased rating for cervical spine 
diskectomy and fusion, currently evaluated as 20 percent 
disabling is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


